El Juez Asociado Señob Texidob.
emitió la opinión del tribunal.
Los apelantes en este caso, Domingo Colón y Antonio Alicea, fueron enjuiciados bajo una acusación de escala-miento en primer grado. Comparecieron ante un Jurado, que trajo un veredicto declarándoles culpables del expresado *905delito; y la Corte de Distrito de Ponce les impuso, a cada uno, la pena de un año de presidio con trabajos forzados.
Los hechos del caso son, esencialmente, los que siguen:
En el kilómetro 22 de 1a. carretera de Tauco a Lares tenía Pedro Olivari Mattei una tienda mixta de provisiones y mercancía seca, la que atendían dos dependientes. En la noche del 4 de junio de 1928, se retiró Olivari Mattei a su casa, y a las 10 de esa noche los dependientes cerraron las puertas de la tienda, y fueron a acostarse a una habitación en la parte atrás de la misma tienda. Más tarde se despertó el dependiente Eivera, porque sintió en la cara la luz de la luna; llamó a su compañero, y vieron que de las puertas de la tienda .había dos abiertas, encontraron que la cerradura de una de ellas estaba destornillada, y en la otra quitada la tranca; avisaron al dueño; y los tres notaron que faltaban artículos por valor de más de doscientos dólares. Se notificó a la policía; ésta, arrestó a los acusados en este caso y a Eafael Negroni. De los acusados, Domingo Colón, espon-táneamente,- y previas las advertencias de ley, declaró ante el Juez Municipal de Tauco y el Jefe de Policía, que a eso de las doce de la noche del 4 de junio de 1928, el declarante, con Antonio Alicea y Eafael Negroni, llevando un truck Chevrolet estuvieron en la tienda de Olivari, cuya puerta abrieron con un destornillador Alicea y Negroni; que en-traron, se apoderaron de unos bultos con mercancías, los llevaron al truck y los condujeron a casa de Negroni. El acusado Alicea prestó dos declaraciones, en las mismas con-diciones que Colón, y en la segunda dijo que en la noche ya mencionada estuvo eon Negroni y Colón en. la tienda de Olivari; que sacaron las mercancías y se las llevaron; y que los que fueron allí fueron Colón y Negroni; y luego le llamaron, y entonces encontró la puerta abierta.
Se trajo al juicio prueba de la existencia de la mercancía, y de que los dependientes, al irse a acostar, habían •cerrado las puertas, y de que dos de • éstas aparecieron abiertas, la una sin tranca y la otra con la cerradura destor-*906nillada; de que la mercancía estaba en la tienda y desapa-reció.
La defensa presentó una moción de nonsuit sosteniendo que no había prueba del corpus. delicti, y de la conexión de los acusados con el hecho. La moción fue denegada y la defensa renunció a presentar prueba. El Juez instruyó al Jurado; y éste trajo el veredicto que ya se ha citado; y sobre él se dictó la sentencia.
Es sobradamente conocida la definición que del corpus delicti establece la jurisprudencia constante y uniforme-mente; los casos citados por el Fiscal de este Tribunal (Goldman v. Commonwealth, 42 S. E. 923; State v. Hand, 41 Atl. 192; People v. Jones, 123 Cal. 65; McBride v. People, 37 Pac. 953; State v. Millmeier, 72 N. W. 275 y otros) han sido acertadamente seleccionados; y entre los nuestros el de El Pueblo v. Matos, 26 D.P.R. 586, es perfectamente claro.
Probada la existencia de la tienda, su cierre por la. noche; la aparición de las puertas, abierta la una. con cerradura destornillada, y la otra sin tranca, sin que apareciera que habían sido abiertas legítimamente o por el dueño o sus dependientes; la preexistencia de las mercancías, y su sus-tracción, hay ya aquí la prueba del corpus delicti.
En cuanto a la conexión de los acusados con el hecho, es de aplicación la doctrina de los casos El Pueblo v. Rodríguez, 28 D.P.R. 501, en que se sostiene que la voluntaria confesión, del acusado es prueba suficiente para sostener una sentencia condenatoria; y El Pueblo v. Kent, 10 D.P.R. 345, y los demás que en su alegato cita el Fiscal.
Los errores señalados por la defensa en esta apelación no fueron tales. Las instrucciones al jurado se dieron con toda corrección y ecuanimidad; el corpus delicti se probó, y lo mismo la conexión de los acusados con el hecho; el veredicto y la sentencia se ajustan a la prueba; y la moción de nonsuit fué bien denegada.

La sentencia dictada en este caso debe ser confirmada.